In a proceeding to compel part payments of legacies to beneficiaries residing in Hungary, and to an assignee of said nonresident beneficiaries who is also their attorney, the appeal is from so much *1005of an order of the Surrogate’s Court, Nassau County, as upon reargument adhered to the original decision denying the application. The decision upon which the order was entered indicates that the funds should be disposed of pursuant to section 269 of the Surrogate’s Court Act. Order insofar as appealed from affirmed, with costs to respondents payable out of the estate. No opinion. Nolan, P. J., Beldock and Kleinfeld, JJ., concur; Wenzel and Murphy, JJ., concur in the affirmance of the order as to all the appellants except appellant Gustav, and as to said appellant dissent and vote to reverse that part of the order so as to grant the petition to the extent that the executors be directed to pay to appellant Gustav the moneys assigned to him by the other appellants for legal services rendered, with the following memorandum: Section 269 of the Surrogate’s Court Act is not here applicable, relating as it does only to distributions to “a legatee, distributee or beneficiary of a trust”. There appears to be no reason why these assignments should not be recognized, the said appellant being an American citizen, a veteran of the United States Army and an attorney at law of the State of New York.